UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File Number: 000-52635 INTERNET MEDIA SERVICES, INC. (Exact name of registrant specified in charter) Delaware 22-3956444 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1434 6th STREET, UNIT 9 SANTA MONICA, CALIFORNIA 90401 (Address of principal executive offices) (800) 467-1496 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding ofthe registrant’s Common Stock, $0.001 par value per share, was 23,821,000as of November 14, 2011. INTERNET MEDIA SERVICES, INC. INDEX Page PART I - FINANCIAL INFORMATION: Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statement of Operations 4 Consolidated Statement of Cash Flows 5 Notes to Interim Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION: Item 6. Exhibits 16 SIGNATURES 17 PART I-FINANCIAL INFORMATION Item 1. Financial Statements INTERNET MEDIA SERVICES, INC. CONSOLIDATED BALANCE SHEETS As of September 30, 2011 December 31, 2010 ASSETS (Unaudited) Current assets: Cash $ $ Accounts receivable Inventory Prepaid expenses and other Total current assets Property and equipment, net Other intangibles, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIENCY) EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Notes payable - Revolving note from related party - Total current liabilities Long-term revolving note from related party - Commitments and contingencies (See Note 6) - - Stockholders' (deficiency) equity Common stock, $.001 par value, 100,000,000 shares authorized, 23,821,000 shares issued and outstanding (21,321,000 - December 31, 2010) Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficiency) equity ) Total liabilities and stockholders' (deficiency) equity $ $ -3- INTERNET MEDIA SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Revenue $ Costs of revenue Gross profit Operating expenses: General and administrative: Salaries and benefits Professional fees Other Selling and marketing Operating loss ) Other expenses: Change in fair value of notes payable - - Interest expense Loss from sale of assets - - Net loss $ ) $ ) $ ) $ ) Loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted -4- INTERNET MEDIA SERVICES, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Nine Months Ended Nine Months Ended September 30, 2011 September 30, 2010 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization Stock based compensation - Loss on sale of assets - Change in fair value of notes payable - (Increase) decrease in assets: Accounts receivable ) Inventory ) Prepaid expenses and other assets ) Increase in liabilities: Accounts payable and accrued expenses Net cash used by operating activities ) ) Cash flows from investing activities: Proceeds from sale of assets - Purchase of software development costs ) - Net cash (used) provided by investing activities ) Cash flows from financing activities: Proceeds from sale of common stock - Proceeds from issuance of notes - Net borrowings from related party Net cash provided by financing activities Net decrease in cash ) ) Cash - beginning of period Cash - end of period $ $ Cash paid for : Income taxes $ $ - -5- INTERNET MEDIA SERVICES, INC. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. - BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information. Accordingly, these statements do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, the accompanying balance sheets and related interim statements of operations and cash flows include all adjustments, consisting only of normal recurring items necessary for their fair presentation in accordance with U.S. generally accepted accounting principles. All significant intercompany transactions have been eliminated. Interim results are not necessarily indicative of results expected for a full year. For further information regarding Internet Media Services, Inc. (the “Company”) accounting policies, refer to the audited consolidated financial statements and footnotes thereto for the fiscal year ended December 31, 2010 included in the Company’s 10-K annual report filed with the SEC on March 29, 2011. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ materially from those estimates and assumptions. Fair Value of Financial Instruments -The Company accounts for financial instruments measured at fair value on a recurring basis and on a non-recurring basis.The accounting guidance defines fair value, establishes a framework for measuring fair value in accordance with U.S. GAAP and expands disclosures about fair value measurements. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The Fair Value Measurement Topic of the FASBAccounting Standards Coded (“ASC “) establishes a three-tier fair value hierarchy which prioritizes the inputs used in measuring fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). These tiers include: · Level 1, defined as observable inputs such as quoted prices for identical instruments in active markets; · Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable such as quoted prices for similar instruments in active markets or quoted prices for identical or similar instruments in markets that are not active; and · Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions, such as valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable. Earnings Per Common Share - The Company presents basic and diluted earnings per share.Basic earnings per share reflect the actual weighted average of shares issued and outstanding during the period.Diluted earnings per share are computed including the number of additional shares that would have been outstanding if dilutive potential shares had been issued.In a loss year, the calculation for basic and diluted earnings per share is considered to be the same, as the impact of potential common shares is anti-dilutive. -6- As of September 30, 2011, there were 6,618,390 of shares potentially issuable under convertible debt agreements, options, and warrants that could dilute basic earnings per share in the future that were excluded from the calculation of diluted earnings per share because their inclusion would have been anti-dilutive to the Company’s losses in the respective periods.There were no dilutive or potentially dilutive instruments outstanding as of September 30, 2010. Business Updates - On July 1, 2011, the Company released its new service named SimplyProspects.com, an auction-based Internet application that provides a marketplace for businesses seeking to find new clients.The service is currently servicing the legal marketplace, however the Company anticipates expanding the marketplace to service additional verticals (contractors, elective medical, insurance, etc.) in future months.SimplyProspects.com had minimal activity in the third quarter of 2011 and did not give rise to segment reporting. As of October 31, 2011, approximately 750 lawyers have registered to use the SimplyProspects.com service. Reclassifications -Certain prior period amounts in the accompanying consolidated financial statements have been reclassified to current period presentation.These classifications had no effect on the results of operations or cash flows for the periods presented. Recent Accounting Pronouncements - In May, 2011, the FASB issued Accounting Standards Update No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS.This update results in common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and IFRS.ASU 2011-04 is required to be applied prospectively in interim and annual periods beginning after December 15, 2011.Early application is not permitted.The Company is currently evaluating the impact that the adoption of ASU 2011-04 will have and does not believe the adoption will have a material impact on the consolidated financial statements. On September15, 2011 the Financial Accounting Standards Board issued Accounting Standards Update No.2011-08, Intangibles – Goodwill and Other (Topic 350), Testing Goodwill for Impairment.The revised standard is intended to reduce the cost and complexity of the annual goodwill impairment test by providing the option of performing a “qualitative” assessment to determine whether further impairment testing is necessary.Under this standard, the Company has the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount.If, after assessing the totality of events or circumstances, the Company determines that it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, performing the two-step impairment test under Topic 350 is unnecessary.However, if the Company concludes otherwise, it is required to perform the first step of the two-step impairment test, as described in Topic 350.If the carrying amount of a reporting unit exceeds its fair value under the first step, the Company is required to perform the second step of the goodwill impairment test to measure the amount of the impairment loss, if any.The Company also has the option to bypass the qualitative assessment for any reporting unit in any period and to proceed directly to performing the first step of the two-step goodwill impairment test.The Company may resume performing the qualitative assessment in any subsequent period.This standard is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December15, 2011, and early adoption is permitted.The Company believes that the adoption of this standard will not have a material impact on the Company’s financial statements. NOTE 2. – NOTES PAYABLE On August 23, 2011, the Company entered into a subscription agreement with one accredited investor under the Company’s current Private Placement offering.Under this subscription agreement, the investor received a one year 12% convertible promissory note with warrants in consideration of $15,000 in cash.The principal amount of the note plus accrued interest automatically converts into common stock on August 31, 2012 using a conversion price of a twenty percent discount of the fair market value of the closing transaction price of the Company’s common stock for the prior ten days of trading, but such conversion price shall not be less than $0.10 per share.Upon the termination of the Private Placement offering, the investor will receive a two year warrant to purchase shares of the Company’s common stock at $0.30 per share.The warrant shall be exercisable for such number of common shares equal to twenty percent of the funds invested (20% warrant coverage) amounting to 10,000 shares as of September 30, 2011.The Company did not allocate a portion the proceeds to the warrant because the warrant’s value is not considered material. As of September 30, 2011, the outstanding principal amounted to $15,000 and the maximum number of common shares the note could be converted into is 150,000 shares.An increase in the Company’s stock price greater than $.13 per share will result in a decreased number of shares the Company would be obligated to issue. -7- On September 1, 2011, the Company received net proceeds of $42,500 as a result of the Securities Purchase Agreement with Asher Enterprises, Inc. (“Asher”) for the sale of a Convertible Promissory Note in the principal amount of $45,000.The Note, which is due on May 29, 2012, bears interest at the rate of 8% per annum, is unsecured and is convertible into shares of our common stock at the election of lender at any time after 180 days from August 26, 2011 (the date the Note was actually dated) at a conversion price equal to a 41% discount to the average of the 3 lowest closing bid prices of the common stock during the 10 trading day period prior to conversion.The conversion price is subject to certain anti-dilution protection; for example, if the Company issues shares for a consideration less than the applicable conversion price, the conversion price is reduced to such amount.If the Company desires to exercise its right to prepay the Note during the first 90 days after its issuance, the prepayment amount is 135% of all amounts owed to lender; if it elects to prepay between the 91st and 180th day after issuance, the prepayment amount is 150% of all amount owed.There is no right to prepay after the 181th day of issuance.The lender agreed to restrict its ability to convert the Note and receive shares of the Company if the number of shares of common stock beneficially held by Asher and its affiliates in the aggregate after such conversion exceeds 4.99% of the then outstanding shares of common stock.As of September 30, 2011, the outstanding principal amounted to $45,000 and the maximum number of common shares the note could be converted into based on 4.99% of the outstanding shares as of September 30, 2011 is 1,188,668 shares.Based on the actual stock price at September 30, 2011, the instrument would be convertible into 953,390 shares. An increase in the Company’s stock price will result in a decreased number of shares the Company would be obligated to issue. Under ASC 480, Distinguishing Liabilities from Equity, the Company determined the notes payable are liabilities reported at fair value because the notes payable will be convertible into a variable number of common shares at fixed monetary amount, known at inception.The notes payable are to be subsequently measured at fair value at each reporting period, with changes in fair value being recognized in earnings. The fair value of the notes payable is measured by calculating possible outcomes of conversion to common shares and repayment of the notes payable, then weighting the probability of each possible outcome according to management’s estimates.The fair value measurement is classified as a Level 3 in the valuation hierarchy. The following table is valuation roll forward of the notes payable: Initial valuation $ Change in fair value Fair value as of September 30, 2011 $ NOTE 3. – REVOLVING NOTE FROM RELATED PARTY The Company has a revolving credit agreement with Mr. Raymond Meyers, a shareholder and chief executive officer of the Company.This credit agreement is in the amount of $225,000 and expires on April 8, 2012.The outstanding balance on the credit agreement bears interest at an annual rate of 6% above LIBOR (6.83% as of September 30, 2011), and is secured by all of the assets of the Company.As of September 30, 2011, the revolving credit line had outstanding balance of $211,870 ($202,185 - December 31, 2010).In the event of default and upon the expiration of any applicable cure period, Mr. Meyers, in his sole discretion may request repayment in the form of newly issued common stock of the Company.Under the terms of the agreement the Company is required to comply with various covenants.As of September 30, 2011, the Company was in default of the credit agreement due to a failure to pay interest when due. During the three and nine month periods ending September30, 2011 interest expense under this note amounted to $3,579 and $10,799, respectively ($2,240 and $3,611 for three and nine months ended September30, 2010).As of September 30, 2011, accrued interest amounted to $17,516 ($7,306 - December 31, 2010). Mr. Meyers has waived this default through the maturity date. -8- NOTE 4. – STOCKHOLDERS’ (DEFICIENCY) EQUITY On February 25, 2011, the Company received a notice of clearance letter to have its stock listed on the OTC Bulletin Board pursuant to FINRA Rule 6432 and Rule 15c2-11 under the Securities and Exchange act of 1934.The Company was assigned the stock ticker symbol “ITMV”. On March 17, 2011, the Company entered into a subscription agreement with one (1) accredited investor.Under this subscription agreement, the Company issued a total of 2,500,000 shares of common stock and a seven year (7) warrant to purchase 2,500,000 shares of stock at an exercise price of $.30 in consideration of $250,000 in cash. NOTE 5. – EQUITY INCENTIVE PLAN On July 22, 2011, the Board of Directors of the Company approved the Company’s 2011 Equity Incentive Plan (the “Plan”) and on July 26, 2011, shareholders holding a majority of shares of the Company approved, by written consent, the Plan.The total number of shares of common stock available for issuance under the Plan is 5,000,000 shares.Awards may be granted to employees, officers, directors, consultants, agents, advisors and independent contractors of the Company and its Related Companies.Such options may be designated at the time of grant as either incentive stock options or nonqualified stock options.Stock based compensation includes expense charges related to all stock-based awards.Such awards include options, warrants and stock grants. The Company records shares based payments under the provisions of ASC 718. Stock based compensation expense is recognized over the requisite service period based on the grant date fair value of the awards. The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model.The following assumptions were used for the nine month period ended September 30, 2011: Risk-free interest rate % Expected dividend yield 0 % Expected stock price volatility 75
